

116 SRES 580 IS: Condemning all forms of anti-Asian sentiment as related to COVID–19. 
U.S. Senate
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 580IN THE SENATE OF THE UNITED STATESMay 14, 2020Ms. Harris (for herself, Ms. Duckworth, Ms. Hirono, Ms. Cantwell, Mr. Markey, Ms. Smith, Mr. Durbin, Ms. Cortez Masto, Ms. Klobuchar, Mrs. Murray, Mr. Warner, Mr. Cardin, Mrs. Feinstein, Mr. Carper, Ms. Rosen, Mr. Van Hollen, Mr. Brown, Mr. Sanders, Mr. Coons, Mr. Blumenthal, Mr. Whitehouse, Mr. Kaine, Ms. Warren, Mr. Schatz, Mr. Casey, and Mr. Booker) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning all forms of anti-Asian sentiment as related to COVID–19. Whereas 23,000,000 Asian Americans and Pacific Islanders account for 7 percent of the population in the United States;Whereas over 2,000,000 Asian Americans and Pacific Islanders are working on the front lines of the COVID–19 pandemic in health care, law enforcement, first response, and transportation, as well as in service industries that involve keeping supermarkets operational;Whereas the use of anti-Asian terminology and rhetoric related to COVID–19, such as the “Chinese Virus”, “Wuhan Virus”, and “Kung-flu”, have perpetuated anti-Asian stigma;Whereas, since January 2020, there has been a dramatic increase in reports of hate crimes and incidents against those of Asian descent;Whereas, according to a recent study, there were over 400 cases of anti-Asian discrimination related to COVID–19 between February 9, 2020, and March 7, 2020;Whereas the increased use of anti-Asian rhetoric has resulted in Asian Americans being harassed, assaulted, and scapegoated for the COVID–19 pandemic;Whereas, in incidents of anti-Asian violence occurring in March 2020, a woman wearing a mask was kicked and punched at a New York City subway station, 2 children and 2 adults were stabbed at a wholesale grocery in Midland, Texas, a couple was assaulted and robbed by a group of attackers in Philadelphia, and a 16-year-old boy was sent to the hospital after being attacked by bullies in Los Angeles, California;Whereas the increased use of anti-Asian rhetoric has also resulted in Asian American businesses being targeted for vandalism;Whereas there are approximately 2,000,000 Asian American-owned businesses that generate over $700,000,000,000 in annual revenue and employ millions of workers;Whereas more than 1,900,000 Asian American and Pacific Islander older adults, particularly those older adults who are recent immigrants or have limited English proficiency, may face even greater challenges in dealing with the COVID–19 pandemic, including discrimination, economic insecurity, and language isolation;Whereas the World Health Organization (WHO) and the Centers for Disease Control and Prevention (CDC) recognize that naming COVID–19 by its geographic location or linking COVID–19 to a specific ethnicity perpetuates stigma;Whereas, in 2015, the WHO issued guidance calling on media outlets, scientists, and national authorities to avoid naming infectious diseases for locations to avoid stigmatizing groups of people;Whereas, on February 27, 2020, the Secretary of Health and Human Services stated, “ethnicity is not what causes the novel coronavirus” and that it is inappropriate and inaccurate to call COVID–19 the “Chinese virus”;Whereas, on February 28, 2020, Dr. Mitch Wolfe, the Chief Medical Officer of the CDC, said, “stigma is the enemy of public health”;Whereas, on March 10, 2020, Dr. Robert Redfield, the Director of the CDC, testified that use of the term “Chinese coronavirus” is wrong and inappropriate; andWhereas the Secretary-General of the United Nations called for international solidarity and an end to any ill-founded discrimination against the outbreak’s victims: Now, therefore, be itThat the Senate—(1)calls on all public officials to condemn and denounce anti-Asian sentiment in any form;(2)recognizes that the health and safety of all Americans, no matter their background, must be the utmost priority;(3)condemns all manifestations or expressions of racism, xenophobia, discrimination, anti-Asian sentiment, scapegoating, and ethnic or religious intolerance;(4)calls on Federal law enforcement officials, working with State and local officials—(A)to expeditiously investigate and document all credible reports of hate crimes, incidents, and threats against the Asian American and Pacific Islander community in the United States;(B)to collect data to document the rise of incidents of hate crimes relating to COVID–19; and(C)to hold the perpetrators of those crimes, incidents, or threats accountable and bring such perpetrators to justice, including through investigation and prosecution; and(5)recommits the United States to serving as a world leader in building more inclusive, diverse, and tolerant societies—(A)by prioritizing language access and inclusivity in communication practices; and(B)by combating misinformation and discrimination that put Asian Americans and Pacific Islanders at risk.